DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 12/16/2020, to claims 1, 3-11 acknowledged by 
Claims 1 and 3-11 are now pending.
Response to Arguments
First Argument:
	The prior art does not disclose/teach the invention as currently amended.
	Examiner's Response:
Applicant's arguments with respect to the claims have been considered but are moot because the rejection has been changed below, necessitated by Applicant's amendments. A new primary reference has been included thus altering the grounds of rejection.	
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
	Examiner acknowledges the new Figure 4 and withdraws the Drawing Objections of the previous Office Action of Record, except in regards to “power supply network”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “power supply network” and also the wires being placed in “an opening of the stack splint” as working with all the other elements  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 objected to because of the following informalities:  “provided on at least two of a finger or toe” in line 5 should be – provided on at least two sides of a finger or toe -.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  “an outer covering” in line 4 should be –the outer cover- (Applicant attempted to correct a previous antecedent basis 112b made in the previous office action, Applicant corrected it in a way that makes further issues, the .  Appropriate correction is required.
Claims 5 objected to because of the following informalities:  “the wires or coils are placed around each finger or toe, or as reels parallel to the back and the palm of the hand” should be – the wires or coils are configured to be placed around each finger or toe, or as reels configured parallel to the back and the palm of the hand- (Better language to avoid positively claiming the body).  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  “the power supply network” in line 9 should be –a power supply network-.  Appropriate correction is required.
Claim 9 objected to because of the following informalities:  “the wires or coils are placed around each finger or toe, or as reels parallel to the back and the palm of the hand” should be – the wires or coils are configured to be placed around each finger or toe, or as reels configured parallel to the back and the palm of the hand- (Better language to avoid positively claiming the body).  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  “an electronic circuit wherein circuits controls” in line 7 should be – an electronic circuit wherein circuit controls-.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “elements that tightens” in claim 3 (see further 112a and 112b below).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, Applicant has amended the limitation of claim 1 of which claim 3 is dependent to exclude the wires being a “spiral design” which is shown in Figure 1 and new Figure 4, and has now made the only form of the wires be placed in “an opening of the stack splints” as such restricting the scope of the invention to the embodiment of Figures 2 and 3. However, the embodiment of the wires of Figures 2 and 3 as well as the specification does not disclose the wires comprising “elements that tightens or brackets or magnets provided on at least two sides of a finger or toe”. The instant specification specifically refers to this limitation in 
Regarding claim 3, Applicant has amended the limitation “tensor” to be “element that tightens”. Firstly this appears to be a copy and paste of the 112b interpretation made of the limitation “tensor” in the previous office action based on what could be best inferred. However, this does not mean that Applicant has sufficient disclosure to claim “element that tightens” as Applicant’s disclosure does not provide any reference to any form of “tightening”. As such this is a new matter limitation and must be either amended to something with sufficient disclosure or cancelled from the claim.
Regarding claim 5/9, Applicant has amended the limitation of claim 1 of which claim 5/9 is dependent to exclude the wires being a “spiral design” which is shown in Figure 1 and new Figure 4, and has now made the only form of the wires be placed in “an opening of the stack splints” as such restricting the scope of the invention to the embodiment of Figures 2 and 3. However, the embodiment of the wires of Figures 2 and 3 as well as the specification does not disclose the “wires are placed around each finger or toe, or as reels parallel the back and the palm of the hand”. The instant specification specifically refers to this limitation in regards to Figure 1, with no disclosure towards Figures 2 or 3 form of the wires. Also the coils being “placed around” has support in Figure 2, but does not appear to have support for the limitation of “reels”. Thus the context of claim 5/9 is now making a new embodiment not supported by the current instant disclosure. As such, the entire claim 5/9 is new matter as a result of the amendment of claim 1, and must be cancelled as a result of being new matter. 
Regarding claims 7/11, Applicant has amended the claims to include “control knob”. There is no disclosure point to a “knob” structure within the instant application. There is only disclosure towards a “control” at best. As such this is a new matter limitation and must be either 
Regarding claims 4/8, Applicant has amended the limitation of claim 1 of which claim 4/8 is dependent to exclude the wires being a “spiral design” which is shown in Figure 1 and new Figure 4, and has now made the only form of the wires be placed in “an opening of the stack splints” as such restricting the scope of the invention to the embodiment of Figures 2 and 3. However, the embodiment of the wires of Figures 2 and 3 as well as the specification does not disclose the “wires placed between the thin insulating or latex layer and the outer covering, or inside the second layer”. The wires of the claimed embodiment of Figures 2/3 are only shown to be between the second layer 1 and the thin insulating layer at best. The limitation of claim 4/8 truly only applies to the coils, as such in the new context of claim 1, the limitation of claim 4/8 optionally being towards the structure of wires is new matter and must be canceled.

Claims 6 and 10 rejected as being dependent on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, Claim limitation “elements that tightens” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the 
Firstly, see the 112a above wherein the limitation “elements that tightens” is new matter as it does not have disclosure within the instant application. However, based on the fact that this limitation is replacing “tensors” for this limitation it appears that this is what it could invoke, but as it is not truly present within the disclosure then there is no true written description invoked by “elements that tightens”. Secondly, even if it did invoke “tensors”, tensors does not appear to provide any sufficient disclosure of what a tensor is structurally and was given 112b for indefiniteness when present in the claim language in the previous Office Action. As such, “elements that tightens” is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claims 8-11 rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 20060094989 A1) in view of Gramlin (US 20160235139 A1) in view of Mei (CN 201210876 Y) (See previously attached translation) in view of Ross (US 4662006 A).
Regarding claim 1, Scott discloses a device (See Figure 31 and 34) for the treatment of arthritis (see [0173], device treats arthritis explicitly), arthrosis (see https://integrehab.com/services/physical-therapy/arthritis/#:~:text=Arthrosis%20is%20a%20term%20which,of%20mobility%20of%20the%20joint wherein arthrosis is treated with exercises and movement of the joints, and the device provides such exercises and movement [0172-073], and see [0015]), chronic inflammations (see [0018]), pain reduction (see [0021],  and muscle tension in extremities (see [0011-0014] wherein the muscle of the user is improved in health and mobility thus decreasing muscle tension) which in general has the shape of a case, glove or sock (see [0383] wherein the device of Figure 31 is incorporated into a glove, and see [210] wherein the glove may be in the form of a sock) which houses an extremity (finger) to be protected (See Figure 31 and [0383]), comprising:
an outer cover (the glove itself is an outer cover, see [0383] wherein the glove covers all the various components of the device, see Figure 31);
a control unit 85 (see [0316] wherein all the embodiments are controlled via an operating means 85, further see [0114-0128] which describes the control unit when operating an actuator with memory material reactive to temperature and current (electricity), and Figure 31 utilizes such memory material see [0383, 0392-0393] wherein it is Nitinol and see [0129] wherein this operating means applies to Nitinol driven embodiment) configured to turn on ([0116] on and off switch) and to control temperatures and types of currents to be applied (see [0129] wherein the control unit 85 controls electricity (current) and thus also controls the temperature);
a Polytetrafluoroethylene (Teflon) or similar splint 313 ([0383] bands 313a-c which are rigid and thus similar to Teflon as being rigid, also the splints 313 are attached to Teflon tubes 
the wires 311 being made of Nitinol or bimetallic materials (see [0393] wherein the wires are made of Nitinol) placed in an opening of the stack splints 313 (See Figure 31 wherein the wires 311 run through the Teflon tubes 315/316 which are included in the splint structure which then means the wires 311 are running through “an opening” as a tube is just a long opening in a material), where the Nitinol or bimetallic material wires 311 change their dimensions when temperature increases (see [0345] where temperature changes the dimension of the Nitinol wire) and subsequently, if the temperature decreases, recover their initial position (see [0395] which discusses how the Nitinol wire will return to normal shape when not powered).
Scott does not disclose a first layer and a second inner layer or volume in the form of a paraffin-filled bladder which covers an entire inner space or, partially, areas targeted for treatment, and resistive wires configured to heat the second inner layer.
However, Mei teaches an analogous glove with heating capabilities (line 10) which comprises an analogous outer covering 1, heating control unit 2, and further comprises a paraffin layer 5 wherein the paraffin layer 5 is provided between a first layer 4 and the outer covering 1 (lines 103-112) (wherein if the paraffin is between two other layers then that layer may be called a paraffin-filled bladder) and further provided with resistive wires 3 (lines 74-75, 101-102, heating wires) wherein the heating wires 3 provide heat to cause the paraffin layer to melt and thus perform therapy on the hand that causes blood vessels to expand and increase blood flow through the fingers and reduce edema (see lines 83-88).

As combined, Scott does not disclose the first layer being made of a porous material.
However, Ross teaches an analogous glove (See Figures 1-3, and title) comprises an analogous first layer (liner 40) wherein the first layer comprises a layer 45 (see Figures 1-3) which is a “relatively porous moisture absorbing layer” (Col. 3 lines 50-51) which provides further warmth maintenance for a glove and improves comfort (Col. 3 lines 50-54) and would also absorb any sweat from the hand being warm which is related to the improved comfort.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the first layer 4 of the glove of Scott as combined to be a porous and moisture absorbing material as taught by Ross in order to further warmth maintenance for a glove and improve comfort (Ross Col. 3 lines 50-54).
As combined, Scott does not disclose a thin layer made of latex or an insulating material the resistive wires being coils.
However, Gramlin discloses an analogous heated glove 113 (See Figures 1-5) which further includes an analogous heating wire 04 (marked 104/204/304/404/505 in the Figures and specification) which are in the form of coils (See Figures 1-5, [0015]) to improve comfort for the user as well as being flexible in the hands [0015], and wherein the heating wires 04 are embedded in insulation material in order to not provide unwanted physical contact with tools [0023], and further this insulation is a thin layer made of insulating material (wherein it is thin 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating wires 3 of Mei and Scott to be in the form of coils to improve heating and comfort to the fingers as well as being more flexible in the hands (Gramlin [0015]) and have embedded these wires 3 in a thin layer of insulating material to avoid the wires making contact with unwanted objects such as tool (Gramlin [0023]).
As combined thus far, Scott discloses the outer cover (outer glove, see Figure 31, [0383]) surrounding all the aforementioned layers as combined (see above combinations, wherein the all the new layers added are within the outer covering of the glove).
Regarding claim 3, Scott in view of Gramlin in view of Mei in view of Ross discloses the invention of claim 1 above.
As combined, Scott further discloses said wires 311 of the Teflon or similar splints 313 are designed to progressively straighten the fingers or toes (see [0383] wherein the wires 311 retract to facilitate any motion of the finger which thus includes pulling on the finger to straighten the finger as one of all the movements of the finger) comprise elements that tightens or brackets or magnets provided on at least two sides of a finger or toe (the wires 311 are comprised of Nitinol which is an “element that tightens” when heated [0345, 0393], and see Figure 31 wherein the wires 311 are on at least two sides of the finger such as the back and right side).
Regarding claim 4, Scott in view of Gramlin in view of Mei in view of Ross discloses the invention of claim 1 above.
As combined, Mei further discloses wires or coils (coiled wires 3 of Mei as modified by Gramlin, see Gramlin Figures 1-5, see Mei Figures 1-4) placed inside the second (paraffin) layer 5 (See combination of Mei above, and Mei Figure 2 wherein the paraffin layer surrounds the heating elements 6 which are coiled wires as combined).
Regarding claim 5, Scott in view of Gramlin in view of Mei in view of Ross discloses the invention of claim 4 above.
As combined, Scott further discloses wires or coils (coiled wires 3 of Mei as combined with Gramlin, Figures 1-5 of Gramlin, Figures 1-4 of Mei) are placed around each finger or toe (See Figures 1-5 of Gramlin, where the coiled wires 04 go around the each finger).
Regarding claim 6, Scott in view of Gramlin in view of Mei in view of Ross discloses the invention of claim 5 above.
As combined, Scott further discloses the wires or coils (heating wires 3 of Mei) are made of any other conductive element such that, when heated to a given temperature, the paraffin melts (see Mei lines 113-28 where the paraffin is built to melt from the heat of wires 3, so the combination into Scott as combined would ensure the wires are built of conductive element that would melt the paraffin).
Regarding claim 8, Scott in view of Gramlin in view of Mei in view of Ross discloses the invention of claim 3 above.
As combined, Scott further discloses wires or coils (heating wires 3 of Mei) placed inside the second (paraffin) layer 5 (See combination of Mei above, and Mei Figure 2 wherein the paraffin layer surrounds the heating elements 6 which are coiled wires as modified by Gramlin (See Figure 1)).
Regarding claim 9, Palmer in view of Gramlin in view of Mei in view of Ross discloses the invention of claim 8 above.
As combined, Scott further discloses wires or coils (heating wires 3 of Mei) are placed around each finger or toe (See Figures 1-5 of Gramlin which has modified the wires 3 of Mei, wherein the analogous wires 04 go around the each finger).
Regarding claim 10, Scott in view of Gramlin in view of Mei in view of Ross discloses the invention of claim 9 above.
.
Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 20170056229 A1) in view of Gramlin (US 20160235139 A1) in view of Mei (CN 201210876 Y) (See attached translation) in view of Ross (US 4662006 A) in view of Ovanesian (US 20100268136 A1).
Regarding claim 7, Scott in view of Gramlin in view of Mei in view of Ross discloses the invention of claim 6 above.
As combined, Scott further discloses wherein the control unit 85 (operating means 85) comprises:
a switch for turning on and off (Scott [0116]);
a battery (Scott [0316], control unit 85 is battery powered).
a temperature control (Scott [0121-0127], when power reaches the temperature means when turned on then the temperature will be increases, thus the temperature is controlled);
a current control (Scott [0129], the switch turns the operating means 85 on such that current (electricity) is placed through the wires in order to increase their temperature, thus there is a current control) for application in electrotherapy ([0319] device provides hand therapy, wherein as the therapy is being performed via the usage of electricity then it is electrotherapy);
an electronic circuit (see [0383] wherein a CPU which is incorporated) controls the wires 311 of each of the fingers or toes (see [0383], wherein the CPU causes retraction of the wires 311).
As combined Scott does not disclose a rechargeable battery and charging point from the power supply network.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Scott to be rechargeable with a charging point to be connected to a power supply network 600 as taught by Ovanesian in order to reduce waste caused by usage of disposable batteries allow recharging the device without needing to remove the battery to be recharged elsewhere and thus also permit usage of the device while recharging, and further it would only take one of ordinary skill in the art to envision a battery being rechargeable.
Regarding claim 11, Scott in view of Gramlin in view of Mei in view of Ross discloses the invention of claim 10 above.
As combined, Scott further discloses wherein the control unit 85 (operating means 85) comprises:
a switch for turning on and off (Scott [0116]);
a battery (Scott [0316], control unit 85 is battery powered).
a temperature control (Scott [0121-0127], when power reaches the temperature means when turned on then the temperature will be increases, thus the temperature is controlled);
a current control (Scott [0129], the switch turns the operating means 85 on such that current (electricity) is placed through the wires in order to increase their temperature, thus there 
an electronic circuit (see [0383] wherein a CPU which is incorporated) controls the wires 311 of each of the fingers or toes (see [0383], wherein the CPU causes retraction of the wires 311).
As combined Scott does not disclose a rechargeable battery and charging point from the power supply network.
However, Ovanesian teaches an analogous portable battery system 216 ([0032-0033]) wherein the battery 216 is a rechargeable battery 216 (See Figure 6) which eliminates the need for disposable batteries thus reducing waste and in which the battery 216 may be operatively connected to a power supply network 600 (power adapter 600) wherein in Figures 1 and 6 this is shown to be done via the rechargeable battery comprising a charging point (pointed to by an arrow coming from the power adapter 600), wherein this allows recharging the device without needing to remove the battery to be recharged elsewhere and thus also permit usage of the device while recharging.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Scott to be rechargeable with a charging point to be connected to a power supply network 600 as taught by Ovanesian in order to reduce waste caused by usage of disposable batteries allow recharging the device without needing to remove the battery to be recharged elsewhere and thus also permit usage of the device while recharging, and further it would only take one of ordinary skill in the art to envision a battery being rechargeable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120065026 A1 (Lund) – hand device with Nitinol wires
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        2/18/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/18/2021